Case 18-24519-GLT      Doc 51   Filed 02/02/21 Entered 02/02/21 13:27:48 FILED
                                                                         Desc Main
                                Document     Page 1 of 1                 2/2/21 10:32 am
                                                                         CLERK
                                                                         U.S. BANKRUPTCY
                                                                         COURT - :'3$

                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
   IN RE:                               )
                                        )
   Akilah D. Wallace,                   )    Case No. 18-24519 GLT
          Debtor(s)                     )    Chapter 13
                                        )    RelatedDocket
                                             Related  to Docket
                                                            No. No. 48
                                        )
                                        )
   Akilah D. Wallace,                   )
          Movant(s)                     )
                                        )
          vs.                           )
                                        )
   Community Loan Servicing, LLC,       )
          Respondent(s)                 )

                                   ORDER OF COURT


                                 2nd Day of February
          AND NOW, to wit, this ______________ day of __________________, 2021, it

   is hereby ORDERED, ADJUDGED, and DECREED, that the Respondent’s Notice of

   Mortgage Payment Change related to claim 7 is denied.




                        _________________________________________________
                          ____
                            ____
                             ___
                               ________
                                     _______________________________
                         Honorable
                        Honorab  ble Gr
                                     G
                                     Gregory
                                       regory L.
                                               L T Taddonio
                                                     addo
                                                     addonio
                        U.S. Ban
                             Bankruptcy
                               aannkruptcy Judge
